O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: MNEIDELL@OLSHANLAW.COM DIRECT DIAL: 212.451.2230 March 9, 2015 VIA EDGAR AND ELECTRONIC MAIL Tiffany Piland Posil, Esq. Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Biglari Holdings Inc. (“Biglari Holdings” or the “Company”) Preliminary Revised Proxy Statement on Schedule 14A Filed March 3, 2015 File No. 000-08445 Dear Ms. Posil: Biglari Holdings has today filed with the Securities and Exchange Commission its Definitive Proxy Statement on Schedule 14A (the “Proxy Statement”).In response to a verbal comment from the Staff received on March 9, 2015, the Proxy Statement has been revised to indicate that the beneficial ownership table listing the persons or entities known to be the beneficial owners of more than 5% of the Company’s common stock does not include the Company’s directors and executive officers, who are set forth in the immediately preceding table. Sincerely, /s/ Michael R. Neidell Michael R. Neidell cc: Sardar Biglari O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
